Citation Nr: 0907528	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-02 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from September 1969 
to September 1971, including combat service in the Republic 
of Vietnam, and his decorations include the Combat 
Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In November 2008, the Board remanded this case for further 
development.


FINDING OF FACT

There is no medical evidence showing that the Veteran has a 
current back disorder that is related to any injury or 
disease incurred in service.


CONCLUSION OF LAW

Back disability was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  Upon receipt of a complete or 
substantially complete application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or 
will assist in substantiating, each of the five elements of 
the claim including notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
June 2005, prior to the initial AOJ decision on his claim.  
Additional notice was provided to the Veteran in September 
2006, March 2008 and November 2008.  The Board finds that the 
notices provided fully comply with VA's duty to notify.  
Likewise, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Thus the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the Veteran, and any error in this regard 
is harmless.  

As to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified him of any evidence that could not be obtained.  VA 
has thus made every reasonable effort to obtain all records 
relevant to his claim.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The Veteran was afforded VA examination on his claim 
in June 2008.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran complains that he has chronic back pain.  At an 
unrelated VA examination in June 2005, he reported an in-
service injury while he was getting paratroop jump school 
training.  He stated that, on his fifth jump, he had an 
accident and hit the back of the airplane with his heels.  He 
reported that, from this accident, he sustained back 
injuries.  

In a February 2008 remand, the Board acknowledged that the 
service treatment records showed one treatment note dated 
August 10, 1970, in which the Veteran was seen for multiple 
complaints including back pain.  Thus, the Board remanded the 
claim to request he identify any post-service treatment 
records for his claimed back pain and to obtain a VA 
examination related to this claim.

By letter dated in March 2008, the Veteran was requested to 
identify any treatment records, or other evidence, related to 
his complaints of back pain.  To date, the Veteran has not 
responded.  The medical treatment records in the claims file 
are for treatment for other conditions.  The Board notes that 
they are all silent for complaints of back pain or findings 
of any back disorder, including at the December 2005 Agent 
Orange Registry examination. 

In compliance with the Board's remand, the Veteran was 
provided a VA spine examination in June 2008.  He again 
related an incident in service involving a jump where his 
heels hit the tail section of the airplane.  He reported that 
he developed low back pain shortly afterwards.  He said that, 
although he had low back pain from time to time, he did not 
seek further medical attention for his back.  He also 
reported that, subsequent to service, he would see his doctor 
from  time to time for his medical conditions, including low 
back pain.  He thought that he had had a couple of x-rays of 
his back, but no problems were noted.  He was unaware of any 
diagnosis of a back condition.  As for current symptoms, the 
Veteran referred having back pain that will come and go.  He 
is bothered by increased levels of physical activity and 
prolonged sitting causes discomfort and stiffness.  He avoids 
heavy lifting.  His last significant episode of low back pain 
was approximately one and a half years before.  

On physical examination, the Veteran was ambulatory with a 
normal gait pattern. Examination of the back revealed range 
of motion to 85 degrees of flexion, 30 degrees of extension, 
40 degrees of right and left lateral bending, and 30 degrees 
of right and left lateral rotation.  He had subjective 
complaints of discomfort on extension and right lateral 
rotation.  No spasm or tenderness was appreciated.  
Neurological examination was within normal limits.  X-rays of 
the lumbar spine were normal.  In rendering an impression, 
the examiner stated that he was unable to ascertain any 
objective impairment of the lumbar spine.  As to the 
requested opinion, the examiner stated that he had reviewed 
the claims file.  He noted the August 1970 treatment note in 
the service treatment records, but stated that he could find 
no other documentation regarding chronicity or continuity of 
treatment.  Thus, the examiner opined it is not as likely as 
not that the Veteran has any lumbar spine condition which is 
related to any disease or injury incurred during service.

Based upon the above evidence, the Board finds that the 
preponderance of the evidence is against finding that the 
Veteran has a back disability that is related to any injury 
or disease incurred in service.  There are no medical 
treatment records for any back disorder.  Nor do any 
available records indicate even complaints of a back 
disorder.  Despite the Veteran's report of receiving post-
service treatment for his back pain, he has failed to 
identify or submit any treatment records despite having been 
asked to do so multiple times.  Furthermore, the VA examiner 
failed to identify any pathology for the Veteran's subjective 
complaints of back pain.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  As there is no medical 
evidence diagnosing or identifying any underlying condition 
causing the Veteran's complaints of back pain, there is no 
disability upon which service connection can be granted.  In 
light of the absence of any diagnosis of back disability, the 
Board notes that 38 U.S.C.A. § 1154(b) (West 2002) and 
38 C.F.R. § 3.304(d) are not applicable.

Further, there is no showing of chronicity or continuity of 
symptomatology and the VA examiner's nexus opinion is against 
the Veteran's claim.  The Veteran has not identified or 
submitted any evidence that would show chronicity since 
service or a positive medical nexus opinion.  In addition, 
the VA examiner's opinion was based upon a full review of the 
record and a comprehensive examination of the Veteran.  As 
such, service connection is not warranted.

In denying service connection, the Board does not question 
the Veteran's sincerity that he has a back disability that is 
related to service.  As a lay person, however, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) (2008) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Since the Veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology, 
the Board finds that the preponderance of the evidence is 
against the claim and thus service connection must be denied.


ORDER

Entitlement to service connection for back disability is 
denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


